Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of March 17, 2011 (this
“Amendment”), among THE BABCOCK & WILCOX COMPANY, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent
under the Credit Agreement referred to below (the “Administrative Agent”), and
the Lenders executing this Amendment on the signature pages hereto.

The Borrower, the Administrative Agent and the Lenders are parties to a Credit
Agreement dated as of May 3, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Borrower. The Borrower, the Administrative Agent and the
Lenders party hereto wish to amend the Credit Agreement in certain respects, and
accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 5 of this Amendment, but effective as of the date hereof,
the Credit Agreement shall be amended as follows:

2.01. Definitions.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical location:

““Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
as of March 17, 2011, among the Borrower, the Administrative Agent and the
Lenders party thereto.”

““Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such joint venture or
otherwise, be under any Contractual Obligation to make Investments or incur
Guaranty Obligations after the Closing Date, or, if later, at the time of, or at
any time after, the initial formation of such joint venture, consortium or
similar arrangement that would be in violation of any provision of this
Agreement.”

““mPower” means Generation mPower LLC, a Delaware limited liability company that
is a Subsidiary of the Borrower, and any other Subsidiary or Joint Venture of
the Borrower formed to develop, market or deploy facilities using the mPower™
small modular reactor technology.”



--------------------------------------------------------------------------------

““Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.”

(b) Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions to read in their entirety as follows:

““Investment” means, as to any Person, (a) any purchase or similar acquisition
by such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.”

““Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Subsidiary of the Borrower, provided that (i) the Administrative Agent, on
behalf of the Secured Parties, has a valid, perfected, first priority security
interest in the Stock and Stock Equivalents in such joint venture owned directly
by any Loan Party (other than a BWXT Entity) except where (x) the Constituent
Documents of such joint venture prohibit such a security interest to be granted
to the Administrative Agent or (y) such joint venture has incurred Non-Recourse
Indebtedness the terms of which either (A) require security interests in such
Stock and Stock Equivalents to be granted to secure such Non-Recourse
Indebtedness or (B) prohibit such a security interest to be granted to the
Administrative Agent, and (ii) no Loan Party shall, whether pursuant to the
Constituent Documents of such joint venture or otherwise, be under any
Contractual Obligation to make Investments or incur Guaranty Obligations after
the Closing Date, or, if later, at the time of, or at any time after, the
initial formation of such joint venture, that would be in violation of any
provision of this Agreement.”

““Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the

 

2



--------------------------------------------------------------------------------

account of a Subsidiary, a Joint Venture or a Consortium of such Person to
support only trade payables or non-financial performance obligations of such
Subsidiary, Joint Venture or Consortium, and (c) any parent company guarantee or
other direct or indirect liability, contingent or otherwise, of such Person with
respect to trade payables or non-financial performance obligations of a
Subsidiary, a Joint Venture or a Consortium of such Person, if the purpose of
such Person in incurring such liability is to provide assurance to the obligee
that such contractual obligation will be performed, or that any agreement
relating thereto will be complied with.”

““Permitted L/C Party” means (a) the Borrower, (b) any Subsidiary of the
Borrower, (c) any Joint Venture and (d) any Consortium.”

2.02. Letters of Credit. Section 2.03 of the Credit Agreement is hereby amended:

(a) to replace clause (i)(v) of Section 2.03(a) in its entirety to read as
follows:

“(v) the aggregate amount of L/C Obligations with respect to Letters of Credit
issued for the account of one or more Affiliates of the Borrower that will not
be Joint Ventures, Consortiums or Subsidiaries of the Borrower after the Spinoff
does not exceed $22,000,000 at any time outstanding,”

(b) to replace the second proviso of Section 2.03(a) in its entirety to read as
follows:

“provided further that after the date that is three months after the Closing
Date, no Letters of Credit shall be issued for the account of any Affiliate of
the Borrower that is not at such time a Joint Venture, a Consortium or a
Subsidiary of the Borrower.”

(c) to replace the heading in Section 2.03(k) in its entirety to read as
follows:

“Letters of Credit Issued for Subsidiaries, Affiliates, Joint Ventures and
Consortiums.”

2.03. Insurance. Section 6.07 of the Credit Agreement is hereby amended to read
in its entirety as follows:

“6.07 Insurance. As soon as is practicable and in any event within 90 days after
the end of each Fiscal Year, the Borrower shall furnish the Administrative Agent
with a report on the standard “Acord” form outlining all material insurance
coverage maintained as of the date of such report by the Borrower and its
Subsidiaries and the duration of such coverage.”

2.04. Indebtedness. Section 7.01 of the Credit Agreement is hereby amended
(a) to remove the word “and” at the end of clause (k) thereof, (b) to renumber
clause (l) thereof as clause (n) and (c) to insert new clauses (l) and (m) to
read in their entirety as follows:

 

3



--------------------------------------------------------------------------------

“(l) Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of letters of credit, bankers acceptances, bank guarantees or other
similar obligations, but only so long as such Indebtedness is reimbursed or
extinguished within 5 Business Days of being matured or drawn;”

“(m) Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of surety bonds, performance bonds and other similar obligations, in each
case that would appear as indebtedness on a consolidated balance sheet of the
Borrower prepared in accordance with GAAP, in an aggregate amount not to exceed
$200,000,000 at any time outstanding; and”

2.05. Investments. Section 7.03 of the Credit Agreement is hereby amended (a) to
remove the word “and” at the end of clause (i) thereof, (b) to renumber clause
(j) thereof as clause (l) and (c) to insert new clauses (j) and (k) to read in
their entirety as follows:

“(j) Investments in mPower in an aggregate amount not to exceed $250,000,000 at
any time outstanding;”

“(k) (i) Investments in Rabbi Trusts existing on the effective date of Amendment
No. 1 in an aggregate amount not to exceed $10,000,000 (plus income and capital
growth with respect thereto) and (ii) additional Investments in Rabbi Trusts in
an aggregate amount not to exceed $5,000,000 (plus income and capital growth
with respect thereto); and”.

2.06. Asset Sales.

(a) Section 7.04(d) of the Credit Agreement is hereby to read in its entirety as
follows:

“(d) as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that is not a Wholly-Owned Subsidiary that, both
at the time of such sale and as of the Closing Date (or if later, the time of
formation or acquisition of such Subsidiary), do not constitute, in the
aggregate, all or substantially all of the assets (or the Stock or Stock
Equivalents) of such Subsidiary.”

(b) Section 7.04(k) of the Credit Agreement is hereby to read in its entirety as
follows:

“(k) Asset Sales permitted by Section 7.13, Investments permitted by
Section 7.03 and Restricted Payments permitted by Section 7.05.”

2.07. Fundamental Changes. Section 7.06(d) of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

4



--------------------------------------------------------------------------------

“(d) enter into any Joint Venture that is not engaged in an Eligible Line of
Business or”.

2.08. Post-Termination Benefits. Section 7.17 of the Credit Agreement is hereby
amended by inserting the words “in connection with a Permitted Acquisition or”
immediately after the word “Except” in the first line thereof.

2.09. Ownership of Subsidiaries. Schedule 5.03 of the Credit Agreement is hereby
amended to read in its entirety as set forth on Annex A attached hereto.

Section 3. Consent Regarding Intercompany Transfer of Thermax JV Stock. The
Borrower, directly or indirectly through one or more of its Subsidiaries, has
made Investments in a joint venture between Thermax Limited, an entity organized
under the laws of India, and BWPGG or any of its Subsidiaries, for the design
manufacture and supply of equipment, including supercritical boilers, to the
Indian energy and power sector (such joint venture, the “Thermax JV”, the Stock
in the Thermax JV owned directly or indirectly by the Borrower, the “Thermax JV
Stock”, and such Investments in the Thermax JV, the “Thermax JV Investments”).
The Thermax JV Investments are permitted by Section 7.03(i) of the Credit
Agreement. The Thermax JV Stock is currently owned by a Guarantor, and the
Borrower intends to transfer the Thermax JV Stock to a Subsidiary of the
Borrower that is not a Guarantor, which transfer may involve several
intermediate transfers to other Subsidiaries of the Borrower. Notwithstanding
anything to the contrary in the Credit Agreement (and in addition to the baskets
set forth in Sections 7.03, 7.04 and 7.05 thereof), the Lenders party hereto
hereby consent to the transfer, conveyance, distribution or other disposition of
the Thermax JV Stock among the Borrower and its Subsidiaries, including, without
limitation, any Investment of such Thermax JV Stock in one or more Subsidiaries
of the Borrower so long as (a) immediately after giving effect to all such
transfers, conveyances, distributions or other dispositions or Investments of
the Thermax JV Stock, the aggregate amount of Thermax JV Investments at such
time (and without limiting later Thermax JV Investments permitted to be made by
Section 7.03(i) of the Credit Agreement) does not exceed $20,000,000, and
(b) the Thermax JV Stock is not transferred to any Person that is not the
Borrower or a Subsidiary of the Borrower in connection with such transfers,
conveyances, distributions or other dispositions or Investments. For the
avoidance of doubt, the foregoing consent shall not alter the aggregate amount
of Investments in the Thermax JV that may otherwise be outstanding at any time
pursuant to Section 7.03(i) of the Credit Agreement, and the parties acknowledge
that the outstanding amount of the Thermax JV Investments at the time of the
various transfers of the Thermax JV stock permitted by this Section 3 shall
continue to utilize the amount of permitted Thermax JV Investments permitted
pursuant to Section 7.03(i) of the Credit Agreement during and after any such
transfer of the Thermax JV Stock. Notwithstanding anything to the contrary in
this Section 3, the foregoing consent shall automatically cease to be effective
when the amount of Thermax JV Investments exceeds $20,000,000, if such
transfers, conveyances, distributions or other dispositions of the Thermax JV
Stock have not been completed at such time.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent that (a) the representations and
warranties of the Borrower set forth in the Credit Agreement and each other Loan
Document shall be true and

 

5



--------------------------------------------------------------------------------

correct in all material respects on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and as if each reference therein to
“this Agreement” or “the Credit Agreement” (or words of similar import) included
reference to this Amendment and (b) no Default has occurred and is continuing.

Section 5. Conditions Precedent. The amendments set forth in Section 2 of this
Amendment shall become effective, as of the date hereof, on the date on which
the Administrative Agent shall have received (a) one or more counterparts of
this Amendment, executed and delivered by the Borrower and the Required Lenders
and (b) one or more counterparts of the Guarantor Acknowledgment attached
hereto, executed and delivered by each Guarantor.

Section 6. Reaffirmations. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect, and the Borrower and each
Guarantor (a) ratifies and confirms all provisions of the Credit Agreement as
amended by this Amendment, (b) ratifies and confirms that all obligations of the
Borrower and each Guarantor under the Credit Agreement as amended by this
Amendment and the other Loan Documents are not released, reduced, or otherwise
adversely affected by this Amendment and (c) all Collateral encumbered by the
Loan Documents continues to secure the payment and performance of all
Obligations under each of the Loan Documents to which it is a party.

Section 7. Counterparts, Etc. This Amendment and the Guarantor Acknowledgment
attached hereto may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment and the Guarantor Acknowledgment attached hereto by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart thereof.

Section 8. Governing Law, Etc. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. The Borrower
hereby irrevocably submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City for purposes of all legal proceedings arising out
of or relating to this Amendment and the Credit Agreement or the transactions
contemplated hereby or thereby. The Borrower irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR
THE LOAN DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

6



--------------------------------------------------------------------------------

Section 9. Fees and Expenses. Without limiting the terms of the Credit
Agreement, the Borrower shall pay all reasonable fees and out-of-pocket expenses
paid or incurred by the Administrative Agent incident to this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery and execution of this Amendment and any related documents.

Section 10. Integration. This Amendment constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

Section 11. Loan Document. Each Loan Party acknowledges and consents to the
terms set forth herein and agrees that this Amendment constitutes a Loan
Document.

Section 12. Authority, Enforceability. Each Loan Party represents and warrants
to the Administrative Agent and the Lenders that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

Section 13. Effect of Agreement. Except as expressly set forth herein, this
Amendment shall not be deemed (a) to be a waiver of, or consent to, a
modification of or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any other right or rights
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or

 

7



--------------------------------------------------------------------------------

amendment of, any other term or condition of any other agreement by and among
any Loan Party, on the one hand, and the Administrative Agent or any other
Lender, on the other hand. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

[Remainder of page intentionally left blank; signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be duly executed and delivered as of the day and year first
above written.

 

BORROWER THE BABCOCK & WILCOX COMPANY By:  

      /s/ Jenny L. Apker

  Name: Jenny L. Apker   Title: Vice President and Treasurer ADMINISTRATIVE
AGENT

BANK OF AMERICA, N.A., as Administrative Agent

By:  

      /s/ Bridgett J. Manduk

  Name: Bridgett J. Manduk   Title: Assistant Vice President LENDERS BANK OF
AMERICA, N.A., as a Lender By:  

      /s/ Mathew Griesbach

  Name: Mathew Griesbach   Title: Director BNP PARIBAS, as a Lender By:  

      /s/ Jamie Dillion

  Name: Jamie Dillion   Title: Managing Director By:  

      /s/ Mary-Ann Wong

  Name: Mary-Ann Wong   Title: Vice President

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Patrick S. Thornton

  Name:   Patrick S. Thornton   Title:   Senior Vice President

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

By:  

/s/ Michael D. Willis

  Name:   Michael D. Willis   Title:   Managing Director By:  

/s/ Page Dillehunt

  Name:   Page Dillehunt   Title:   Managing Director WELLS FARGO BANK, N.A., as
a Lender By:  

/s/ Glenn F. Edwards

  Name:   Glenn F. Edwards   Title:   Managing Director COMPASS BANK, as a
Lender By:  

/s/ Payton K. Swope

  Name:   Payton K. Swope   Title:   Vice President THE BANK OF NOVA SCOTIA, as
a Lender By:  

/s/ John Frazell

  Name:   John Frazell   Title:   Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Michael P. Dickman

  Name:   Michael P. Dickman   Title:   Vice President REGIONS BANK, as a Lender
By:  

 

  Name:     Title:   UNION BANK, N.A., as a Lender By:  

/s/ Peter C. Thompson

  Name:   Peter C. Thompson   Title:   Vice President

BRANCH BANKING AND TRUST CO., as a Lender

By:  

 

  Name:     Title:  

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Jessica L. Fabrizi

  Name:   Jessica L. Fabrizi   Title:   Assistant Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Mary Ramsey

  Name:   Mary Ramsey   Title:   Vice President COMERICA BANK, as a Lender By:  

/s/ Clayton Vanderpool

  Name:   Clayton Vanderpool   Title:   Vice President WHITNEY NATIONAL BANK, as
a Lender By:  

/s/ Douglas M. Webster

  Name:   Douglas M. Webster   Title:   Assistant Vice President

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:  

/s/ William M. Ginn

  Name:   William M. Ginn   Title:   Executive Officer ALLIED IRISH BANKS,
p.l.c., as a Lender By:  

 

  Name:     Title:  

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT

Each of the undersigned, as Guarantors, hereby acknowledges this Amendment No. 1
to Credit Agreement and makes the confirmations, agreements, representations and
warranties set forth in Sections 6, 11, 12 and 13 thereof.

 

GUARANTORS

BABCOCK & WILCOX INVESTMENT COMPANY

By:  

/s/ Jenny L. Apker

  Name:   Jenny L. Apker   Title:   Vice President and Treasurer AMERICON
EQUIPMENT SERVICES, INC.

AMERICON, INC.

APPLIED SYNERGISTICS, INC.

BABCOCK & WILCOX CHINA HOLDINGS, INC.

BABCOCK & WILCOX CONSTRUCTION CO., INC.

BABCOCK & WILCOX DENMARK HOLDINGS, INC.

BABCOCK & WILCOX EBENSBURG POWER, INC.

BABCOCK & WILCOX EQUITY INVESTMENTS, INC.

BABCOCK & WILCOX INDIA HOLDINGS, INC.

BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION

BABCOCK & WILCOX INTERNATIONAL, INC.

BABCOCK & WILCOX MODULAR NUCLEAR ENERGY LLC

BABCOCK & WILCOX NUCLEAR ENERGY, INC.

BABCOCK & WILCOX NUCLEAR OPERATIONS GROUP, INC.

BABCOCK & WILCOX POWER GENERATION GROUP, INC.

By:  

/s/ Jenny L. Apker

  Name:   Jenny L. Apker   Title:   Treasurer

 

[Guarantor Acknowledgment of Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BABCOCK & WILCOX TECHNOLOGY, INC.

BABCOCK & WILCOX TECHNICAL SERVICES CLINCH RIVER, LLC

BABCOCK & WILCOX TECHNICAL SERVICES GROUP, INC.

BWX TECHNOLOGIES, INC.

BWXT FEDERAL SERVICES, INC.

BWXT WASHINGTON, INC.

DELTA POWER SERVICES, LLC

DIAMOND OPERATING CO., INC.

DIAMOND POWER AUSTRALIA HOLDINGS, INC.

DIAMOND POWER CHINA HOLDINGS, INC.

DIAMOND POWER EQUITY INVESTMENTS, INC.

DIAMOND POWER INTERNATIONAL, INC.

DPS BERKELEY, LLC

DPS CADILLAC, LLC

DPS FLORIDA, LLC

DPS GREGORY, LLC

DPS LOWELL COGEN, LLC

DPS MECKLENBURG, LLC

DPS MICHIGAN, LLC

DPS MOJAVE, LLC

DPS SABINE, LLC

INTECH, INC.

IVEY-COOPER SERVICES, L.L.C.

MARINE MECHANICAL CORPORATION

NFS HOLDINGS, INC.

NOG-ERWIN HOLDINGS, INC.

NUCLEAR FUEL SERVICES, INC.

O&M HOLDING COMPANY

PALM BEACH RESOURCE RECOVERY CORPORATION

POWER SYSTEMS OPERATIONS, INC.

REVLOC RECLAMATION SERVICE, INC.

SOFCO - EFS HOLDINGS LLC

By:  

/s/ Jenny L. Apker

  Name:   Jenny L. Apker   Title:   Treasurer

 

[Guarantor Acknowledgment of Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

NATIONAL ECOLOGY COMPANY By:  

/s/ Jenny L. Apker

  Name:   Jenny L. Apker   Title:   Authorized Representative

BWXT HANFORD COMPANY

BWXT OF IDAHO, INC.

BWXT OF OHIO, INC.

BABCOCK & WILCOX TECHNICAL SERVICES SAVANNAH RIVER COMPANY

By:  

/s/ Jenny L. Apker

  Name:   Jenny L. Apker   Title:   Assistant Treasurer

 

[Guarantor Acknowledgment of Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

Schedule 5.03

Ownership of Subsidiaries

Part A: Wholly-Owned Domestic Subsidiaries (excluding the BWXT Entities):

 

Name

   Jurisdiction of
Organization    Number of
Shares
Authorized    Number of
Shares
Outstanding    % of Outstanding
Shares held by
Borrower (direct
or indirect)  

Americon Equipment Services, Inc.

   Delaware    1,000    1,000      100 % 

Americon, Inc.

   Delaware    1,000    100      100 % 

Applied Synergistics, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox China Holdings, Inc

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Construction Co., Inc.

   Delaware    1,000    100      100 % 

Babcock & Wilcox Denmark Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Ebensburg Power, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Equity Investments, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox India Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox International Sales and Service Corporation

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox International, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Investment Company

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Modular Nuclear Energy LLC1

   Delaware    N/A    N/A      100 % 

Babcock & Wilcox Modular Reactors, LLC2

   Delaware    N/A    N/A      100 % 

Babcock & Wilcox Nuclear Energy, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Power Generation Group, Inc.

   Delaware    101,000    101,000      100 % 

Babcock & Wilcox Technology, Inc.

   Delaware    1000    1000      100 % 

Delta Power Services, LLC

   Delaware    N/A    N/A      100 % 

Diamond Operating Co., Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power Australia Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power China Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power Equity Investments, Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power International, Inc.

   Delaware    1,000    1,000      100 % 

 

1

Entity is being merged out of existence.

2

Newly formed entity – joinder documents are in process to make this entity a
Guarantor and Collateral grantor.



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Organization    Number of
Shares
Authorized    Number of
Shares
Outstanding    % of Outstanding
Shares held by
Borrower (direct
or indirect)  

DPS Berkeley, LLC

   Delaware    N/A    N/A      100 % 

DPS Berlin, LLC3

   Delaware    N/A    N/A      100 % 

DPS Cadillac, LLC

   Delaware    N/A    N/A      100 % 

DPS Florida, LLC

   Delaware    N/A    N/A      100 % 

DPS Gregory, LLC

   Delaware    N/A    N/A      100 % 

DPS Lowell Cogen, LLC

   Delaware    N/A    N/A      100 % 

DPS Mecklenburg, LLC

   Delaware    N/A    N/A      100 % 

DPS Michigan, LLC

   Delaware    N/A    N/A      100 % 

DPS Mojave, LLC

   Delaware    N/A    N/A      100 % 

DPS Piedmont, LLC4

   Delaware    N/A    N/A      100 % 

DPS Sabine, LLC

   Delaware    N/A    N/A      100 % 

Intech, Inc.

   Tennessee    50,000 Series A


50,000 Series B

   2,500 Series A


0 Series B

     100 % 

Ivey-Cooper Services, L.L.C.

   Tennessee    N/A    N/A      100 % 

National Ecology Company

   Delaware    1,000    1,000      100 % 

North County Recycling, Inc. 5

   California    1,000    300      100 % 

O&M Holding Company

   Delaware    1,000    1,000      100 % 

Palm Beach Resource Recovery Corporation

   Florida    60    60      100 % 

Power Systems Operations, Inc.

   Delaware    1,000    1,000      100 % 

Revloc Reclamation Service, Inc.

   Delaware    1,000    1,000      100 % 

SOFCo – EFS Holdings LLC

   Delaware    N/A    N/A      100 % 

 

3

Immaterial Subsidiary.

4

Immaterial Subsidiary.

5

Immaterial Subsidiary that is inactive and is being dissolved.

 

Schedule 5.03-2



--------------------------------------------------------------------------------

Part B: Wholly-Owned Domestic Subsidiaries that are BWXT Entities:

 

Name

   Jurisdiction of
Organization    Number of
Shares
Authorized    Number of
Shares
Outstanding    % of Outstanding
Shares held by
Borrower (direct
or indirect)  

Babcock & Wilcox Nuclear Operations Group, Inc.*

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Technical Services Clinch River, LLC*

   Delaware    N/A    N/A      100 % 

Babcock & Wilcox Technical Services Group, Inc.*

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Technical Services Savannah River Company*

   Delaware    1,000    1,000      100 % 

BWX Technologies, Inc.*

   Delaware    1,000    1,000      100 % 

BWXT Federal Services, Inc. *

   Delaware    1,000    1,000      100 % 

BWXT Hanford Company*

   Delaware    1,000    1,000      100 % 

BWXT of Idaho, Inc. *

   Delaware    800 Series A


200 Series B

   800 Series A


200 Series B

     100 % 

BWXT of Ohio, Inc. *

   Delaware    1,000    1,000      100 % 

BWXT Washington, Inc. *

   Delaware    1,000    1,000      100 % 

Marine Mechanical Corporation*

   Delaware    1,500,000 Class A


500,000 Class B

1,500 Preferred

   549,858.59
Class A

0 Class B

0 Preferred

     100 % 

NFS Holdings, Inc. *

   Delaware    100,000    100,000      100 % 

NOG-Erwin Holdings, Inc. *

   Delaware    1,000    1,000      100 % 

Nuclear Fuel Services, Inc. *

   Delaware    5,000    1,683      100 % 

 

* Certain existing Requirements of Law and/or material contracts of the BWXT
Entities restrict the transfer or hypothecation of any Stock in the BWXT
Entities.

 

Schedule 5.03-3



--------------------------------------------------------------------------------

Part C: Wholly-Owned Foreign Subsidiaries:

 

Name

   Jurisdiction of
Organization    Number of
Shares
Authorized    Number of
Shares
Outstanding    % of Outstanding
Shares held by
Borrower (direct
or indirect)  

B&W de Panama, Inc.

   Panama    100,000    100,000      100 % 

Babcock & Wilcox Canada Ltd.

   Ontario    1,000,000    500,000      100 % 

Babcock & Wilcox de Monterrey, S.A. de C.V.

   Mexico    Common –
Unlimited

Variable –
11,349,464

   Common –
50,000

Variable –
11,349,464

     100 % 

Babcock & Wilcox India Private Limited

   India    1,000,000    675,020      100 % 

Babcock & Wilcox International Investments Co., Inc.

   Panama    100,000    100,000      100 % 

Babcock & Wilcox Nuclear Services (U.K.) Limited

   United Kingdom    100    2      100 % 

Babcock & Wilcox Technical Services (U.K.) Limited*

   United Kingdom    100    2      100 % 

Babcock & Wilcox Volund A/S

   Denmark    100,000    100,000      100 % 

BCE Parts Ltd.

   Ontario    Unlimited    1      100 % 

Burlington Niche Services Ltd.

   Ontario    Unlimited    100,000      100 % 

Creole Insurance Company, Ltd.

   Bermuda    2,000    2,000      100 % 

Diamond Power Central & Eastern Europe s.r.o.

   Czech Republic    200,000    200,000      100 % 

Diamond Power do Brasil Limitada

   Brazil    500,000    300,000      100 % 

Diamond Power Finland OY

   Finland    600    600      100 % 

Diamond Power Machine (Hubei) Co., Inc.

   China    N/A    N/A      100 % 

Diamond Power Specialty (Proprietary) Limited

   Republic of
South Africa    1,000    1      100 % 

Diamond Power Specialty Limited

   United Kingdom    500,000    500,000      100 % 

Diamond Power Sweden AB

   Sweden    5,000    5,000      100 % 

Gotaverken Miljo AB

   Sweden    5,000    5,000      100 % 

Intech International Inc.

   Ontario    Unlimited    1,000      100 % 

P. T. Babcock & Wilcox Asia

   Indonesia    1,200    800      100 % 

Servicios de Fabricacion de Valle Soleado, S.A. de C.V.

   Mexico    Unlimited    50,000      100 % 

Servicios Profesionales de Valle Soleado, S.A. de C.V.

   Mexico    Unlimited    50,000      100 % 

TubeSolve ltd.

   Ontario    Unlimited    100,000      100 % 

 

* Certain existing Requirements of Law and/or material contracts of the BWXT
Entities restrict the transfer or hypothecation of any Stock in the BWXT
Entities.

 

Schedule 5.03-4



--------------------------------------------------------------------------------

Part D: Subsidiaries that are Joint Ventures:

 

Name

   Jurisdiction of
Organization    Number of
Shares
Authorized   Number of
Shares
Outstanding    % of Outstanding
Shares held by
Borrower (direct or
indirect)

Babcock & Wilcox Conversion Services LLC

   Delaware    N/A   N/A    51%

Babcock & Wilcox Shaw Remediation, LLC

   Delaware    N/A   N/A    75%

Diamond Power Germany GmbH**

   Germany    125,700   125,700    94.9%


(119,400 shares)

Diamond Power Services S.E.A. Ltd.

   Thailand    784   784    79.7%


(625 shares)

Ebensburg Power Company ***

   Pennsylvania    N/A


(Partnership)

  N/A    50.005%

Generation mPower LLC****

   Delaware    N/A   N/A    90% as of the
effective date of
Amendment No. 1

 

** The Constituent Documents of Diamond Power Germany GmbH restrict the transfer
or hypothecation of any Stock in such Person.

*** The Amended & Restated Agreement of Ebensburg Power Company dated as of
June 30, 1992 restricts the transfer or hypothecation of any Stock in the
partnership. Ebensburg Power Company is a general partnership owned 50.5% by
Ebensburg Investors Limited (an unaffiliated third party), and 49.5% by B&W
Ebensburg Power, Inc. (a wholly-owned subsidiary of the Borrower). The Borrower
indirectly owns a 1% interest in Ebensburg Investors Limited.

**** Under the Constituent Documents of Generation mPower, LLC (“mPower”),
Bechtel is obligated to purchase an additional equity interest in mPower as
mPower receives Full Notice to Proceed (FNTPs) on contracts from customers,
which purchases will reduce the Borrower’s indirect ownership interest in
mPower. The incremental investment for each FNTP is on a per module basis.

 

Schedule 5.03-5